Exhibit 10.9


MEDIALINK WORLDWIDE INCORPORATED
AMENDED AND RESTATED 1996 DIRECTORS STOCK OPTION PLAN



1. Purpose.


  The purpose of this Amended and Restated 1996 Directors Stock Option Plan (the
“Plan”) is to provide a means by which directors of Medialink Worldwide
Incorporated (the “Company”) who are not employees of the Company or any of its
Affiliates (“Nonemployee Directors”), may be given an opportunity to purchase
shares of Common Stock of the Company, par value $.01 per share (“Common
Stock”). The Plan is intended to advance the interests of the Company by
encouraging stock ownership on the part of the Company’s Nonemployee Directors
by enabling the Company (and its Affiliates) to secure and retain the services
of highly qualified persons, and by providing the Company’s Nonemployee
Directors with an additional incentive to advance the success of the Company
(and its Affiliates). For purposes of this Plan, “Affiliate” shall mean any
parent or subsidiary corporation of the Company as defined in Section 425(e) and
(f), respectively, of the Internal Revenue Code of 1986 (the “Code”).
“Affiliation” shall refer to a group of Affiliates.


2. Stock Subject to Option.


  Subject to adjustment as provided in Sections 4(h) and (i) hereof, options may
be granted by the Company from time to time to purchase up to an aggregate of
280,000 shares of the Company’s authorized but unissued Common Stock. Shares
that by reason of the expiration of an option or otherwise are no longer subject
to purchase pursuant to an option granted under the Plan may be reoptioned under
the Plan.


3. Participants.


  All directors of the Company who are not employees of the Company or any of
its Affiliates may be granted options under the Plan.


4. Terms and Conditions of Options.


  Options granted from time to time pursuant to the Plan shall be evidenced by
written agreements and shall not be inconsistent with this Plan. Shares of
Common Stock that may be purchased under an option granted pursuant to this Plan
shall sometimes hereinafter be referred to as “Director Options”.
 
 
 

--------------------------------------------------------------------------------

 


(a) Grants of Director Options.


(2)  Each individual who is a Nonemployee Director of the Board of Directors of
the Company as of the effective date of the Plan shall be granted and receive,
as of the effective date of the Plan and without the exercise of the discretion
of any person or persons, an option to purchase 3,000 Director Options per year
for each year that such individual was a member of the Board of Directors of the
Company prior to 1996; provided, however, that in no event shall the amount of
Director Options granted to any member of the Board of Directors for service
prior to 1996 exceed 14,400 (subject to adjustment in the same manner as
provided in Section 4(h) hereof with respect to Director Options subject to
options then outstanding). Each Nonemployee Director who is in office as of the
effective date of the Plan (“Old Directors”) shall be granted and receive on the
first business day of each year that he or she is a Nonemployee Director,
without the exercise of the discretion of any person or persons, an option to
purchase 3,000 Director Options (subject to adjustment in the same manner as
provided in Section 4(h) hereof with respect to Director Options subject to
options then outstanding). Each Nonemployee Director who was not a Director as
of the effective date of the Plan and who is elected or appointed as a Director
subsequent to the effective date of the Plan (“New Directors”) shall be granted
and receive, as of the date of his or her election or appointment and without
the exercise of the discretion of any person or persons, an option to purchase
10,000 Director Options (subject to adjustment in the same manner as provided in
Section 4(h) hereof with respect to Director Options subject to options then
outstanding) and shall be granted and receive on the first business day of each
year after such election or appointment (provided such New Director is a
Nonemployee Director on such date), without the exercise of the discretion of
any person or persons, an option to purchase 3,000 Director Options (subject to
adjustment in the same manner as provided in Section 4(h) hereof with respect to
Director Options subject to options then outstanding). If, as of any date that
the Plan is in effect, there are not sufficient Director Options available under
the Plan to allow for the grant to each Nonemployee Director of an option for
the number of shares provided herein, the Plan shall terminate as provided in
Section 6 hereof. All options granted under the Plan shall be at the option
price set forth in Section 4(b) hereof and shall be subject to adjustment as
provided in Section 4(h) hereof.


(b) Option Price.


(3)  The option price for each Director Option shall be the market value of the
Common Stock on the date the option is granted (the “Date of Grant”). For
purposes of this Plan, the “market value” of each share of Common Stock means
(i) if the Common Stock is listed on a national securities exchange, the closing
sale price per share on the principal exchange on which the Common Stock is
listed as reported by such exchange, (ii) if the Common Stock is quoted in the
National Market System, the closing price per share as reported by NASDAQ, (iii)
if the Common Stock is traded in the over-the-counter market but not quoted in
the National Market Systems, the average of the closing bid and asked quotations
per share as reported by NASDAQ, or any other nationally accepted reporting
medium if NASDAQ quotations shall be unavailable, or (iv) if none of the
foregoing applies, market value of the Common Stock will be the fair value of
the Common Stock as reasonably determined in the good faith judgment of the
Company’s Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 


(c) Term of Option.


(4)  Notwithstanding any other provision of this Plan, each option granted under
this Plan shall expire not more than fifteen (15) years from the date the option
is granted, except that under the circumstances described in Section 4(g), 4(i),
and 4(j), options may expire and terminate at an earlier date.


(d) Exercise of Option.


(5)  Except as otherwise provided in the applicable option agreement, each
option granted to Old Directors for prior services shall be fully exercisable
and vested as of the effective date of the Plan. Except as otherwise provided in
the applicable option agreement, each option granted to New Directors and Old
Directors for each year commencing in 1997 that such Old Directors and New
Directors are a member of the Board of Directors of the Company shall become
exercisable and vested only to the following extent: (i) up to thirty-three and
one-third (33 1/3%) percent of the options granted may be exercised on or after
the first anniversary of the Date of Grant; (ii) up to sixty-six and two-thirds
(66 2/3%) percent of the options granted may be exercised on or after the second
anniversary of the Date of Grant; and (iii) up to one hundred (100%) percent of
the options granted may be exercised on or after the third anniversary of the
Date of Grant. The date of grant shall be the date set forth in any option
agreement as the “Date of Grant.” Other than as contemplated in Section 4(g)(1)
and 4(g)(2) hereof, if an optionee ceases to be a director of the Company for
any reason, no option shall give an optionee (or his successor) a right to
acquire any greater number of shares than he had rights to acquire on the date
of his termination. The Committee may accelerate the time at which an option may
be exercised.


(e) Manner of Exercise.


(6)  Shares purchased upon exercise of Director Options shall at the time of
purchase be paid for in full. The Company shall satisfy its employment tax and
other tax withholding obligations by requiring the optionee to pay the amount of
employment tax and withholding tax, if any, that must be paid under federal,
state and local law due to the exercise of the option, subject to such
restrictions or procedures as the Company deems necessary to satisfy Rule 16b-3
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). To the
extent that the right to purchase shares has accrued hereunder, options may be
exercised from time to time by written notice to the Company stating the full
number of shares with respect to which the option is being exercised and the
time of delivery thereof, which shall be at least fifteen days after the giving
of such notice unless an earlier date shall have been mutually agreed upon by
the optionee (or other person entitled to exercise the option) and the Company,
accompanied by payment to the Company of the purchase price in full and the
amount of employment tax and withholding tax due, if any, upon the exercise of
the options. Such payment shall be effected (i) by certified or official bank
check, (ii) by the delivery of a number of shares of Common Stock (plus cash if
necessary) having a fair market value equal to the amount of such purchase price
and employment and withholding tax, (iii) by the delivery of Director Options
then exercisable valued at the excess of the aggregate market value, as defined
in Section 4(b) hereof, of the Common Stock subject to such Director Options on
the date of exercise over the aggregate option exercise price of such Director
Options or (iv) by delivery of the equivalent thereof acceptable to the Company.
The Company will, as soon as reasonably possible, notify the optionee of the
amount of employment tax and other withholding tax that must be paid under
federal, state and local law due to the exercise of the option. At the time of
delivery, the Company shall, without transfer or issue tax to the optionee (or
other person entitled to exercise the option), deliver to the optionee (or to
such other person) at the principal office of the Company, or such other place
as shall be mutually agreed upon, a certificate or certificates for the Shares
of Common Stock; provided, however, that the time of delivery may be postponed
by the Company for such period as may be required for it with reasonable
diligence to comply with any requirements of law.
 
 
 

--------------------------------------------------------------------------------

 


(f) Non-Transferability of Option Rights.


(7)  No option shall be assignable or transferable otherwise than by will or by
the laws of descent and distribution. During the lifetime of an optionee, the
option is exercisable only by the optionee.


(g) Termination of Relationship.


(8)  In the event that an optionee shall die before he ceases to be a director
of the Company, or if an optionee ceases to be a director of the Company because
optionee has become disabled within the meaning of Section 22(e)(3) of the Code,
all options held by the optionee to the extent that such options have not
previously expired or been exercised, shall become fully exercisable and vested,
and optionee, his estate or beneficiary, shall have the right to exercise his
options at any time for a period of twelve months from the date of death of
optionee or the date he ceases to be a director of the Company due to disability
(if otherwise within the term of the option). Notwithstanding the foregoing, the
provisions of this Section 4(g)(1) shall be subject to Sections 4(c), 4(i) and
4(j), which may earlier terminate the option.


(9)  In the event that the optionee retires from service as a director of the
Company in accordance with the Company’s retirement policies in effect from time
to time, such option shall continue to vest during the lifetime of the optionee
in accordance with the Plan and the stock option agreement in effect and may be
exercised at any time during the remaining term of the option. If an optionee
that has retired dies subsequent to their retirement during the term of an
option, such option shall continue to vest in accordance with the Plan and the
stock option agreement in effect and may be exercised within twelve months of
such optionee’s death (if otherwise within the option period), but not
thereafter. Notwithstanding the foregoing, the provisions of this Section
4(g)(2) shall be subject to Sections 4(c), 4(i) and 4(j), which may earlier
terminate the option.


(10)  In the event that optionee ceases to be a director of the Company, and the
provisions of Section 4(g)(1), 4(g)(2) and 4(j) do not apply, the option may be
exercised, to the extent the option could be exercised immediately prior to such
cessation, at any time within nine months after the date of such cessation (if
otherwise within the option period).


(h) Adjustment of Director Options on Recapitalization.
 
 
 

--------------------------------------------------------------------------------

 


(11)  The aggregate number of shares of Common Stock for which options may be
granted to persons participating under the Plan, the number of shares covered by
each outstanding Director Option, and the exercise price per share for each such
option shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock of the Company resulting from the
subdivision or consolidation of shares after the Date of Grant, the payment of a
stock dividend in shares of Common Stock after the Date of Grant, or other
decrease or increase in the shares of outstanding Common Stock effected after
the Date of Grant without receipt of consideration by the Company; provided,
however, that any options to purchase fractional shares resulting from any such
adjustment shall be eliminated.


(i) Acceleration of Options Upon Reorganization.


(12)  If the Company shall at any time participate in a reorganization to which
Section 368 of the Code applies and (A) the Company is not the surviving entity
or (B) the Company is the surviving entity and the shareholders of Common Stock
are required to exchange their shares for property and/or securities, the
Company shall give each optionee written notice of such fact on or before
fifteen (15) days before such reorganization, and each option shall be
exercisable in full after receipt of such notice and prior to such
reorganization; however, options not exercised prior to such reorganization
shall expire on the occurrence of such reorganization. A sale of all or
substantially all the assets of the Company for a consideration (apart from the
assumption of obligations) consisting primarily of securities shall be deemed a
reorganization for the foregoing purposes.


(j) Dissolution of Company.


(13)  In the event of the proposed dissolution or liquidation of the Company,
the options granted hereunder shall terminate as of the date to be fixed by the
Committee (as defined in Section 5 hereof), provided that not less than thirty
(30) days’ prior written notice of the date so fixed shall be given to the
optionee, and the optionee shall have the right, during the period of thirty
(30) days preceding such termination, to exercise his options.


(k) Rights as a Shareholder.


(14)  The optionee shall have no rights as a shareholder with respect to any
shares of Common Stock of the Company held under option until the date of
issuance of the stock certificates to him or her for such shares. Except as
provided in Section 4(h), no adjustment shall be made for dividends or other
rights for which the record date is prior to the date of such issuance.


(l) Time of Granting Director Options.


(15)  The grant of a Director Option shall occur only when a written option
agreement shall have been duly executed and delivered by or on behalf of the
Company and the person to whom such Option shall be granted; provided, that the
Date of Grant of an option shall be the date upon which the Committee approved
such grant and such date shall be set forth as the Date of Grant in the written
stock option agreement.
 
 
 

--------------------------------------------------------------------------------

 


(m) Stock Legend.


(16)  Certificates evidencing shares of the Company’s Common Stock purchased
upon the exercise of options issued under the Plan shall be endorsed with a
legend in substantially the following form, unless a registration statement
relating to such shares has been declared effective under the Securities Act of
1933 by the Securities and Exchange Commission:


(17)
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT, APPLICABLE STATE
SECURITIES LAWS AND THE RULES AND REGULATIONS THEREUNDER.


5. Administration.


(a)   The Plan shall be administered by the Board of Directors or a committee
consisting of not less than three (3) directors (the “Committee”). The members
of the Committee shall be appointed by the Board of Directors. The Board of
Directors may, from time to time, remove members from or add members to the
Committee. Vacancies in the Committee, however caused, shall be filled by the
Board of Directors. The Committee shall select one of its members chairman and
shall hold meetings at such times and places as it may determine. The Committee
may appoint a secretary and, subject to the provisions of the Plan and to
policies determined by the Board of Directors of the Company, may make such
rules and regulations for the conduct of its business as it shall deem
advisable. A majority of the Committee shall constitute a quorum. All actions of
the Committee shall be taken by a majority of its members. Any action may be
taken by a written instrument signed by a majority of the members, and action so
taken shall be fully as effective as if it had been taken by a vote of the
majority of the members at a meeting duly called and held.


(b)   Subject to the express terms and conditions of the Plan, the Committee
shall have full power to grant Director Options under the Plan, to construe or
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it and to make all other determinations necessary or advisable for
its administration.


(c)   Subject to the provisions of Sections 3 and 4 hereof, the Committee may
from time to time confirm the persons that shall be granted Director Options
under the Plan, the number of option shares and the exercise price, and the time
or times at which options shall be granted and may be exercised.


(d)   The Committee shall report to the Board of Directors of the Company the
names of persons granted Director Options, the number of options subject to, and
the terms and conditions of each option.
 
 
 

--------------------------------------------------------------------------------

 


(e)   No member of the Board of Directors of the Company or of the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or to any Director Option.


6. Effective Date and Termination.


(a)   The effective date of the Plan is the date on which the Plan is approved
by the shareholders of the Company.


(b)   The Plan shall terminate on the earlier to occur of (i) the twentieth
anniversary of the effective date of the Plan, or (ii) the date as of which
there are not sufficient Director Options available under the Plan to allow for
the grant to each Nonemployee Director of an option for the number of shares
provided hereunder; but the Board of Directors of the Company may terminate the
Plan at any time prior thereto. Termination of the Plan shall not alter or
impair, without the consent of the optionee, any of the rights or obligations of
any optionee or their successors under any Options outstanding and not exercised
in full on the date of termination.


7. Amendments.


  The Board of Directors of the Company may, from time to time, alter, amend,
suspend, or discontinue the Plan, or alter or amend any and all option
agreements granted thereunder; provided, however, that Sections 4(a) and 4(b)
hereof shall not be amended more than once every six months, other than to the
comport with changes in the Code, the Employee Retirement Income Security Act,
or the rules thereunder; provided, further, that no such action of the Board of
Directors, without the approval of the shareholders of Company, may alter the
provisions of the Plan so as to:



(18)
materially increase the benefits accruing to any of the Plan’s participants;




(19)
materially increase the number of shares of Common Stock subject to the Plan;




(20)
modify the requirements as to the eligibility for participation in the Plan;




(21)
extend the term of the Plan or the maximum term of the options granted;




(22)
alter any outstanding option agreement to the detriment of the optionee without
his consent; or




(23)
decrease, directly or indirectly (by cancellation and substitution of options or
otherwise), the option price applicable to any option granted under this Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
8. Status of Options.


  Options granted pursuant to this Plan are intended to qualify as Non-Qualified
Stock Options as such term is described in Treasury Regulation Section 1.83-7
and are not intended to qualify as Incentive Stock Options within the meaning of
Section 422 of the Code, and the terms of this Plan and options granted
hereunder shall be so construed. Nothing in this Plan shall be interpreted as a
representation, guarantee or other undertaking on the part of the Company that
the options granted pursuant to this Plan are, or will be, determined to be
Incentive Stock Options, within that section of the Code.


9. Use of Proceeds.


  The proceeds from the sale of Common Stock pursuant to the exercise of options
will be used for the Company’s general corporate purposes.


10. Securities Laws.


(a)   The Company shall not be obligated to issue any Director Options pursuant
to any option granted under the Plan at any time when the offering of the shares
covered by such option have not been registered under the Securities Act of
1933, as amended, and such other state and federal laws, rules or regulations as
the Company deems applicable and, in the opinion of legal counsel for the
Company, there is no exemption from the registration requirements of such laws,
rules or regulations available for the offering and sale of such shares.


(b)   It is intended that the Plan and any grant of an option made to a person
subject to Section 16 of the Exchange Act meet all of the requirements of Rule
16b-3, as currently in effect or as hereinafter modified or amended (“Rule
16b-3”), promulgated under the Exchange Act. If any provision of the Plan or any
such option would disqualify the Plan or such option under, or would otherwise
not comply with Rule 16b-3, such provision or option shall be construed or
deemed amended to conform to Rule 16b-3.
 
 
 

--------------------------------------------------------------------------------

 
 